Citation Nr: 1143270	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  09-44 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, due to exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran had active military service from April 1963 to April 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  By that rating action, the RO denied service connection for diabetes mellitus, type II, claimed as due to Agent Orange exposure.  The Veteran appealed the RO's June 2008 rating action to the Board. 

In August 2009, a hearing was held before a Decision Review Officer (DRO).  Also, a Board videoconference hearing was held in February 2010.  Transcripts of both proceedings are of record.  

The appeal is REMANDED to the RO/Appeals Management Center (AMC, in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development of the evidence is required before deciding this claim on its merits.

The Veteran seeks service connection for diabetes mellitus, type II, which he claims is due to exposure to Agent Orange while stationed in the Republic of Vietnam for a two-week time period in August 1966.  The Veteran served in the United States Navy and was stationed on the U.S.S. Jamestown for much of his military career, up until August 1966.  By the Veteran's account, while he was aboard the U.S.S. Jamestown this ship sailed exclusively amidst the coastal waters of Vietnam. The Veteran does not contend that he underwent any hazardous exposure to Agent Orange while stationed aboard this vessel.  However, the Veteran does further contend that at the conclusion of his service aboard the U.S.S. Jamestown in August 1966, he was transferred to a destination within the territorial borders of Vietnam at an air base in Saigon just prior to returning to the continental United States.  According to the Veteran, the U.S.S. Jamestown first docked at the Vietnamese island port of An Thoi, where he then immediately departed by plane to Saigon.  He states he was kept at the Saigon air base from between one to two weeks before finally departing again via plane to the United States.  The Veteran cites this one to two week time period in Saigon (during which he also allegedly traveled to various destinations surrounding the air base) as the source of exposure to Agent Orange.  (See February 2011 Transcript (T.) at pages (pgs.) 3, 4)).

Pertinent VA law provides that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(3)(2011) presumed service-connected when there has been in-service exposure to recognized herbicide agents, including Agent Orange.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e) (2011).

The Veteran's service personnel records do not corroborate any of the events described specifically involving a temporary period of service in the Republic of Vietnam.  An RO inquiry with the Joint Service Records Research Center (JSRRC) in 2007 also did not yield any confirmation of the events described.

During the February 2010 Board hearing, the Veteran's representative pointed out that military pay records might help verify the Veteran's exact whereabouts during the approximate two-week time period in question in August 1966.  The Board agrees with this line of development. An appropriate inquiry should be made for the corresponding pay records.

As an additional step in researching this claim, the RO/AMC should contact the appropriate agency to attempt to determine whether there was an established practice of keeping Naval personnel for several weeks at a time at the Saigon air base, officially Tan Son Nhut Air Base, during or around 1966, pending return by flight to the continental United States. 


Moreover, a search for morning reports and/or muster rolls for the months of August through September 1966 should be completed with the National Personnel Records Center (NPRC) as these would tend to show any change in the status of the Veteran's duty assignment for that time period.  Equally important is a search for any Temporary Duty (TDY) orders that would confirm a temporary transfer within the territorial borders of Vietnam in August 1966.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Contact the Defense Finance and Accounting Service (DFAS) and request all available pay records pertaining to the Veteran for the time period from August 1966 through September 1966.  Specifically, the DFAS is requested to provide any further information which assists in corroborating the Veteran's having been stationed in the Republic of Vietnam at Tan Son Nhut  Air Base, or any location within Vietnam during the time period in question. 

2.  Contact the Air Force Historical Research Agency (and any other appropriate agency) and request confirmation of whether there was an established practice of keeping military personnel for several weeks at Tan Son Nhut Air Base (or any other air base located in and around Saigon) during 1966, pending return by flight to the continental United States.

3.  Contact the NPRC and request a search of available morning reports and/or muster rolls for August through September 1966 from the U.S.S. Jamestown that would show any change in the Veteran's duty assignment.  Also request a search for temporary duty (TDY) orders that would verify the Veteran having been temporarily transferred to any location within the territorial borders of the Republic of Vietnam in August 1966.   

4.  A review of the claims file should then be undertaken.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West,  11 Vet. App. 268 (1998).

5.  Thereafter, the RO/AMC should readjudicate the claim on appeal.  If the benefit sought on appeal is not granted, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

